Title: To Thomas Jefferson from C. W. F. Dumas, 28 February 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 28e. fevr. 1786

Le départ du respectable porteur différé d’un jour, me met à même de réparer un oubli de moi-même.
Dans la Lettre de Mr. l’Ambassadeur à Mr. le Cte. de Vergennes, dont il m’a fait donner copie, et qui peut avoir été communiquée à Votre Excellence in extenso, il y a deux erreurs, qui  ont besoin d’être relevées et dissipées pour ne pas me faire plus de mal que de bien. Il y est dit
1°. “Que sans aucune mission ni vue d’intérêt, et par le pur amour de la Liberté et de la cause Américaine, j’ai formé les premieres liaisons entre le Congrès et la Hollande.”
Il falloit dire, que tout ce que j’ai fait, je l’ai fait en conséquence d’une Mission ad omnes populos, signée d’un Committé, et confirmée par plusieurs autres, qui m’a été adressée, que je n’avois sollicitée ni directement ni indirectement, mais que j’ai acceptée avec joie, et continuée d’exercer avec les plus grands succès, et avec une confiance parfaite.
2°. “Que je suis avantageusement connu du Général Washington et de Mr. Franklin.”
L’occasion, aussi agréable que précieuse pour moi, qui m’a introduit à la connoissance de Son Exce. le Genl. Washington, ne date que de l’année passée. Elle est donc trop récente pour l’alléguer pour le cas dont il s’agit. Tout en me faisant le plus grand honneur, cette allégation feroit penser qu’il n’y en a pas d’autres en ma faveur. Heureusement les Ministeres en Amérique, en France, en Hollande, me connoissent depuis 11 ans consécutifs.
Permettez-moi, Monsieur, d’ajouter après cela qu’il m’est revenu que certaines personnes ont affecté en Amérique, et jusque dans le Congrès-même, de déprécier la vocation que j’exerçois précédemment, comme ayant été celle d’un chétif Pédagogue.
Il est vrai que par choix j’ai préféré la vocation d’élever de jeunes gens de condition distinguée, et de diriger leurs Etudes chez moi et aux Universités, à celle d’avoir pour patrons et maîtres leurs peres; qu’il y a de mes Eleves dans le Gouvernement de l’Etat, quoiqu’ils aient adopté d’autres principes politiques que les miens; et que j’ai gagné à cela du bien, que j’ai deux fois perdu, l’une pour l’avoir placé malheureusement, et l’autre pour avoir fidelement servi l’Amérique: Mais il n’y a, ce semble, rien de chétif à cela.
Je suis Egoiste malgré moi. Mais il faut l’être quand on est jaloux de la bonne opinion de personnes aussi estimables et respectables que l’est Votre Excellence pour un chacun, comme pour son très-humble et très-obéissant serviteur,

C W F Dumas


Ma lettre d’hier 27, qui en renferme une pour Mr. Jay et une pour Mr. V. Berckel à N. York, est dans le paquet de Mr. l’Ambassadeur.

